Citation Nr: 1045565	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-11 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for glaucoma.  


REPRESENTATION

Appellant represented by:	Michael G. Smith, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1970 to June 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision by the Department of 
Veterans Affairs (VA) North Little Rock, Arkansas, Regional 
Office (RO).  

In September 2008, the Veteran testified at a Video Conference 
hearing before the undersigned Veterans law Judge.  A transcript 
of the hearing is associated with the claims folder.  

The appeal was previously before the Board in December 2008.  In 
this decision, the Board denied the Veteran's claims for (1) 
entitlement to service connection for glaucoma, and (2) whether 
new and material evidence had been presented to reopen a claim of 
entitlement to service connection for grand mal epilepsy.  The 
Board also remanded the issue of entitlement to service 
connection for a back disability (per Manlincon v. West, 12 Vet. 
App 238 (1999)).  

The Veteran appealed December 2008 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an Order 
dated in March 2010, the Court vacated the Board's December 2008 
decision with respect to the issue of entitlement to service 
connection for glaucoma and remanded the case to the Board for 
development consistent with a Joint Motion for Remand (JMR).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

In pertinent part, the March 2010 JMR found the Board's December 
2008 decision failed to discuss relevant, material, and favorable 
evidence to the claim.  In particular, the Board did not consider 
and discuss several service treatment records (STRs) that showed 
traumatic injuries to the left and right eye.  For example, an 
April 1971 STR documents a left eye injury requiring sutures and 
heavy sedation.  A follow-up ophthalmology examination report 
indicates that the Veteran had blurred vision in the left eye 
following traumatic injury with intermittent diplopia and 
probable edema.  It was also noted that he experienced pain and 
injuries to the orbital rim.  An April 1971 neurology examination 
revealed various abnormalities around his brow and eyelids.  
Additionally, a March 1971 ophthalmology record shows blunt 
trauma to the right eye with periorbital edema, pain, hemorrhage, 
and monocular diplopia. 

The evidence outlined above clearly shows that the Veteran 
suffered trauma to both eyes in-service.  He asserts that such 
trauma could have resulted in his current primary open-angle 
glaucoma, which was first diagnosed in 1999.  In support of his 
claim he has submitted medical literature which suggests a 
possible link between ocular trauma and glaucoma.  See Glaucoma 
Associated With Ocular Trauma, by Neil T. Choplin, M.D., Chapter 
11, pp. 185 - 194.  

In sum, the Veteran has demonstrated current disability (i.e., 
glaucoma); there is also evidence of in-service incurrence of an 
eye injury, or injuries (i.e., blunt trauma to the left and right 
eyes); and there is medical evidence of record which suggests 
relationship between ocular trauma and glaucoma.  In light of the 
foregoing, an in compliance with the findings set forth in the 
March 2010 JMR, the Board finds that the requirements of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) have been satisfied, and 
therefore, the Veteran should be scheduled for a VA examination 
to determined the etiology of his glaucoma.   




Accordingly, the case is REMANDED for the following action:

1. Obtain copies of the Veteran's VA medical 
treatment records from March 2009 to the 
present. 

2. The Veteran should scheduled for a VA eye 
examination to determine the etiology of his 
glaucoma.  All indicated tests and studies 
should be performed and all findings must be 
reported in detail.  The claims folder must 
be made available for review in conjunction 
with the examination and the examiner should 
note such review in the report.  Following 
examination, the examiner is requested to 
render the following opinion: Is it at least 
as likely as not (50 percent probability or 
greater) that glaucoma is related to the 
Veteran's period of service, to include any 
treatment received or trauma sustained in 
service, and in particular, the traumatic eye 
injuries noted in the Veteran's service 
treatment records in March 1971 (right eye) 
and April 1971 (left eye).  Complete detailed 
rationale should be given for any opinion 
that is rendered, along with a discussion of 
medical literature on this point and how it 
does or does not apply to the Veteran's 
circumstances.  

3. After completion of the above, 
readjudicate the claim on appeal.  If the 
claim is not fully granted, issue a 
supplemental statement of the case, before 
returning the case to the Board, if otherwise 
in order.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


